Exhibit 23.1 Consent of Independent Registered Public Accounting Firm Twin Disc, Incorporated - The Accelerator 401(k) Savings Plan Racine, Wisconsin We consent to the incorporation by reference in the Registration Statements on Form S-8 (333-99229 and 333-169965) of our report dated June 26, 2013, relating to the financial statements and financial statement schedule of Twin Disc, Incorporated - The Accelerator 401(k) Savings Plan, included in this Annual Report on Form 11-k of the Twin Disc, Incorporated – The Accelerator 401(k) Savings Plan for the year ended December 31, 2012. /s/ Wipfli LLP Milwaukee, Wisconsin June 26, 2013
